Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 1 of 16 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 TIFFANY ROBERTS

 Plaintiff,

 v.                                                      CASE NO.:

 ALTAMONTE PEDIATRIC ASSOCIATES,
 P.A., a Florida Profit Corporation,

 Defendant
 _______________________________________/

                        COMPLAINT & DEMAND FOR JURY TRIAL

        Plaintiff, TIFFFANY ROBERTS (hereinafter referred as “Plaintiff”), by and through the

undersigned counsel, hereby files this Complaint against Defendant ALTAMONTE PEDIATRIC

ASSOCIATES, P.A., (hereinafter referred as “Altamonte Pediatric” or “Defendant”), and states

the following:

                                        NATURE OF CASE

        1.       This is a claim by Plaintiff Tiffany Roberts against her former employer, Altamonte

Pediatric Associates, P..A, for violations of the family Medical Leave Act of 1993 (“FMLA”) 29

§ 2601 et seq.; the Americans with Disabilities Act, as amended, (“ADA-AA”), 42 U.S.C. 12101,

et seq.; Title VII of the Civil Rights Act of 1964 (“Title VII”), to recover from Defendant for back

pay, an equal amount of liquidated damages, other monetary damages, equitable relief, reasonable

attorneys’ fees and costs, and all other fair and justifiable relief under the law.

        2.       Defendant’s violations of the FMLA and ADA-AA were willful and perpetrated

with malice or reckless indifference to the law(s).
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 2 of 16 PageID 2




       3.      Plaintiff seeks all remedies available in law and equity including but not limited to:

judgement in her favor and against Defendant; payment of lost wages, salary, employment benefits

and other compensation denied (including front and back pay); actual monetary losses sustained

as a direct result of Defendant’s violations; pre-judgement interest; liquidated damages;

compensatory damages; punitive damages; injunctive relief; and reasonable attorney’s fees, expert

witness fees and costs pursuant 42 U.S.C. § 12117(a); 42 U.S.C §12205; 42 U.S.C. § 1981a(a)(3);

29 U.S.C. § 2617(a)(3).

                                          JURISDICTION

       4.      The acts and omissions giving rise to this action occurred in Seminole County,

Florida, among others.

       5.      Defendant conducts business in Seminole County, Florida.

       6.      Plaintiff was employed with Defendant in Seminole County, Florida.

       7.      This is an action at law raises a federal question under federal law, specifically the

ADA and FMLA. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331.

       8.      Venue is proper in the United States District Court for the Middle District of Florida

pursuant to 28 U.S.C. § 1391 because a substantial part of the events and omissions giving rise to the

claims occurred within this District.

       9.      Plaintiff has satisfied all administrative prerequisites to perfect her claim. Plaintiff

filed a Charge of Discrimination with the Equal Employment Opportunity Commission (“EEOC”),

incorporated herein, attached hereto and marked as Exhibit A, and the EEOC issued a notice of

right to sue attached hereto and marked as Exhibit B. Plaintiff brings this suit within ninety (90)

days of receipt of her notice of right to sue.




                                                  2
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 3 of 16 PageID 3




                                   PURPOSES OF THE FMLA

        10.     The Family Medical Leave Act (“FMLA or “the Act”) was enacted in 1993. The

intent of Congress in passing the Act was “to balance the demands of the workplace with the needs

of families, to promote the stability and economic security of families, and to promote national

interests in preserving family integrity.” 29 C.F.R. § 825.101(a).

        11.     “The FMLA was predicated on two fundamental concerns – the needs of the

American workforce, and the development of high-performance organizations.” 29 C.F.R. §

825.101(b). The Act was intended to benefit both employers and their employees as Congress, in

passing the law, recognized the direct correlation between “stability in the family and productivity

in the workplace.” 29 C.F.R. § 825.101(c).

        12.     The FMLA allows covered employees to take unpaid medical leave for personal

medical reasons; for the birth or adoption of a child; for the care of a service member with a serious

injury or illness; for the care of a spouse or a parent who is ill; and for the care of a sick child. See

29 C.F.R. § 825.101(a).

                                              PARTIES

        13.     Plaintiff was an employee of Defendant and is a resident of Seminole County,

Florida.

        14.     ALTAMONTE PEDIATRIC ASSOCIATES, P.A. operates a medical facility

which treat children.

        15.     At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the FMLA.

        16.     At all times material hereto, Defendant was Plaintiff’s “employer” within the

meaning of the FMLA.



                                                   3
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 4 of 16 PageID 4




        17.    Defendant employs more than fifty (50) employees within 75 miles of its Altamonte

Springs, Florida facility.

        18.    Plaintiff is an “employee” as defined by the FMLA.

        19.    Defendant is an “employer” as defined by the FMLA.

                                  FACTUAL ALLEGATIONS

        20.    Plaintiff began her employment with Defendant, on or about June 6, 2018 as a

Medical Assistant.

        21.    Plaintiff was never reprimanded orally or in writing prior to her termination.

        22.    Plaintiff was in good standing as an employee.

        23.    Plaintiff received praise for her work.

        24.    On or about May 8, 2019, Plaintiff was feeling ill while working and was sent

home.

        25.    That same day, Plaintiff was seen by her physician who placed her on work

restrictions described as “light duty” due to complication surrounding her pregnancy.

        26.    Subsequently, Defendant told Plaintiff that they could not accommodate her work

restrictions and place her on leave.

        27.    On about May 28, 2019 Plaintiff was seen by her physician who indicated that her

work restrictions would need to be in place at least until her next scheduled appointment.

        28.    On or about May 30, 2019, Plaintiff discussed the matter with Human Resources

Manager for Defendant, Ms. Nydia De Avila.

        29.    Ms. De Avila had Plaintiff complete a request for Leave under the FMLA.

        30.    Ms. De Avila subsequently approved the leave request for a fixed leave year based

on “total time”.



                                                 4
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 5 of 16 PageID 5




       31.     Plaintiff relied on Ms. De Avila’s representation as to the FMLA approval.

       32.     Plaintiff was assured that she would keep her job while on leave.

       33.     Plaintiff did not look for alternative employment based on this representation.

       34.     Plaintiff was to report periodically to Defendant every “visit with Doctor”.

       35.     Plaintiff explained to Ms. De Avila that her next scheduled doctor’s appointment

was scheduled for June 25, 2019; however, this appointment would not be an evaluation of her

work restrictions, and an additional appointment would need to be made after June 25, 2019 to

evaluate her conditions as it related to her work restrictions.

       36.     In return, Ms. De Avila expressed her understanding.

       37.     While on Leave, Plaintiff was unable to afford her regular health insurance and

applied for Medicaid, which was approved.

       38.     Unfortunately, Plaintiff’s physician did not accept Medicaid and she had to find

another physician.

       39.      As a result, Plaintiff’s appointment on June 25, 2019 was cancelled. She did not

attend an appointment on June 25, 2019.

       40.     On or around July 15, 2019, Plaintiff contacted Ms. De Avila and updated Ms. De

Avila via voicemail message.

       41.     Ms. De Avila returned Plaintiff’s call the same day and informed her, for the first

time, that Defendant had terminated her employment for “job abandonment”.

       42.     On or about July 18, 2019, Plaintiff received a letter form Ms. De Avila dated July

3, 2019 stating she “failed to return to work June 25, 2019 and or give us a status update”.

       43.     The letter stated Defendant attempted to contact Plaintiff and she had not

responded.



                                                  5
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 6 of 16 PageID 6




        44.     Additionally, the letter attempted to “back date” Plaintiff’s termination to May 8,

2019.

        45.     However, it is believed, the cited reason for termination was pretextual as the

termination was clearly in retaliation for Plaintiff’s need and use of FMLA benefits, as well as

being pregnant.

        46.     In 2018, Defendant employed 50 or more employees within a 75-mile radius of the

location(s) where Plaintiff worked.

        47.     In 2019, Defendant employed 50 or more employees within a 75-mile radius of the

location(s) where Plaintiff worked.

        48.     As of the date, Plaintiff had been employed by defendant at least twelve (12)

months prior to her request for FMLA leave.

        49.     Plaintiff provided Defendant with documents from her physicians which confirmed

her medical condition.

        50.     Defendant’ actions interfered with Plaintiff’s rights under the FMLA.

                                 COUNT I
               PREGANCY DISCRIMINATION IN VIOLATION TITLE VII

        51.     Plaintiff realleges and adopts allegations contained in paragraphs 1-50, as if fully

set forth in this Count.

        52.     Plaintiff is a member of a protected class because she is female.

        53.     Plaintiff is a member of a protected class because she was pregnant during the

period of time at-issue.

        54.     At all material times, Plaintiff was qualified to perform her job duties.

        55.     At all material times, Defendant knew that Plaintiff was pregnant.




                                                  6
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 7 of 16 PageID 7




        56.      The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against discrimination under Title VII because it treated Plaintiff less favorably because of

her pregnancy.

        57.      Defendant did not subject the non-pregnant employees to discriminatory treatment.

        58.      Plaintiff suffered an adverse employment action when she was terminated.

        59.      The discrimination to which Plaintiff was subjected was based on her pregnancy.

        60.      Defendant does not have a legitimate, non-discriminatory reason for its firing of

Plaintiff.

        61.      The conduct of Defendant and its agents and employees, proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        62.      The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of the Plaintiff, as to entitle her to an award of punitive damages against

Defendant, to deter Defendant, and others, from such conduct in the future.

        63.      Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses.

        64.      Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff respectfully requests entry of:

        a.       declaratory judgment that the discrimination/harassment against Plaintiff by

Defendant was a violation of Plaintiff’s rights under the Title VII;

        b.       require that Defendant make Plaintiff whole for her losses suffered as a result of

the discrimination through an award of back pay;



                                                   7
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 8 of 16 PageID 8




        c.      require that Defendant make Plaintiff whole for her losses suffered as a result of

the discrimination through reinstatement, or, if that is not practical, through an award of front pay;

        d.      Compensatory damages;

        e.      judgment against Defendant for damages, including punitive damages (when

ultimately pled and approved by this Court);

        f.      judgment interest, and, if applicable, post-judgment interest;

        g.      reasonable attorneys’ fees and litigation expenses against Defendant; and

        h.      any additional relief that this Court deems just.

                             COUNT II
RETALIATION IN VIOLATION OF TITLE VII (For Pregnancy/Gender Discrimination
                            Complaint)

        65.     Plaintiff realleges and adopts allegations contained in paragraphs 1-50, as if fully

set forth in this Count.

        66.     Plaintiff engaged in statutorily protected activity when she complained to

management that Buell had discriminated against her because of her pregnancy.

        67.     Plaintiff suffered an adverse employment action when she was terminated.

        68.     A causal connection exists between the protected activity and the adverse action.

        69.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against retaliation under Title VII because it treated Plaintiff less favorably because of her

complaints of race discrimination.

        70.     Defendant does not have a legitimate, non-discriminatory reason for its firing of

Plaintiff.

        71.     The conduct of Defendant and its agents and employees, proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary



                                                  8
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 9 of 16 PageID 9




losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

       72.     The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of the Plaintiff, as to entitle her to an award of punitive damages against

Defendant, to deter Defendant, and others, from such conduct in the future.

       73.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses.

       74.     Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

       WHEREFORE, Plaintiff respectfully requests entry of:

       a.      declaratory judgment that the discrimination/harassment against Plaintiff by

Defendant was a violation of Plaintiff’s rights under the VCCRO;

       b.      require that Defendant make Plaintiff whole for her losses suffered as a result of

the discrimination through an award of back pay;

       c.      require that Defendant make Plaintiff whole for her losses suffered as a result of

the discrimination through reinstatement, or, if that is not practical, through an award of front pay;

       d.      compensatory damages;

       e.      judgment against Defendant for damages, including punitive damages (when

ultimately pled and approved by this Court);

       f.      judgment interest, and, if applicable, post-judgment interest;

       g.      reasonable attorneys’ fees and litigation expenses against Defendant; and

       h.      any additional relief that this Court deems just.




                                                  9
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 10 of 16 PageID 10




                                      COUNT III
                             INTERFERENCE UNDER THE FMLA

        75.     Plaintiff re-alleges and adopts the allegations of paragraphs 1 through 50 above as

if fully set forth herein.

        76.     Plaintiff was, at all times relevant, eligible for FMLA-covered leave.

        77.     Defendant’ was Plaintiff’s employer as defined by the FMLA.

        78.     Defendant’ acts and omissions constitute interference with Plaintiff’s rights under

the FMLA.

        79.     As a direct, natural, proximate and foreseeable result of the actions of Defendant,

Plaintiff has suffered injuries for which she is entitled to compensation, including, but not limited

to lost wages and benefits, future pecuniary losses, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life and other non-pecuniary losses.

        80.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused and continue to cause irreparable harm.

        81.     Defendant’ violations of the FMLA were willful.

        82.     Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to 42 U.S.C. §

2617(a)(3).

        WHEREFORE, Plaintiff respectfully requests entry of:

        a.      judgment in her favor and against Defendant for their interference with her rights

under the FMLA;

        b.      judgment in her favor and against Defendant for damages, including lost earnings

and benefits, reinstatement, front pay, and/or all actual monetary losses suffered as a result of

Defendant’ conduct;




                                                 10
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 11 of 16 PageID 11




        c.      judgment in her favor and against Defendant for her reasonable attorneys’ fees and

litigation expenses;

        d.      judgment in her favor and against Defendant for liquidated damages pursuant to 29

U.S.C. § 2617(a)(1)(A)(iii);

        e.      declaratory judgment that Defendant’ practices toward Plaintiff violate her rights

under the FMLA; and

        f.      order granting such other and further relief as this Court deems just and equitable

under the circumstances of this case.

                                        COUNT IV
                               RETALIATION UNDER THE FMLA

        83.     Plaintiff re-alleges and adopts the allegations of paragraphs 1 through 50 above as

if fully set forth herein.

        84.     Plaintiff was, at all times relevant, eligible for FMLA-covered leave.

        85.     Defendant were Plaintiff’s employer as defined by the FMLA.

        86.     Defendant discriminated and/or retaliated against Plaintiff because Defendant knew

she was eligible for leave under the FMLA.

        87.     Defendant discriminated and/or retaliated against Plaintiff because Plaintiff

attempted to exercise her rights under the FMLA

        88.     Defendant had actual or constructive knowledge of the discriminatory/retaliatory

conduct of Plaintiff’s supervisors.

        89.     Defendant’ acts and omissions negatively affected one or more terms, conditions

and/or privileges of Plaintiff’s employment.

        90.     Defendant’ discriminatory acts and omissions occurred, at least in part, because of

Plaintiff’s request for FMLA-covered leave.

                                                 11
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 12 of 16 PageID 12




       91.     Defendant’      conduct    violated    Plaintiff’s   right   to    be    free   from

discrimination/retaliation as guaranteed by the FMLA.

       92.     As a direct, natural, proximate and foreseeable result of the actions of Defendant,

Plaintiff has suffered injuries for which she is entitled to compensation, including, but not limited

to lost wages and benefits, future pecuniary losses, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life and other non-pecuniary losses.

       93.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused and continue to cause irreparable harm.

       94.     Defendant’ violations of the FMLA were willful.

       95.     Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to 42 U.S.C. §

2617(a)(3).

       WHEREFORE, Plaintiff respectfully requests entry of:

       a.      judgment in her favor and against Defendant for violation of the anti-

discrimination/anti-retaliation provisions of the FMLA;

       b.      judgment in her favor and against Defendant for damages, including lost earnings,

reinstatement, front pay, and/or all actual monetary losses suffered as a result of Defendant’

conduct;

       c.      judgment in her favor and against Defendant for her reasonable attorneys’ fees and

litigation expenses;

       d.      judgment in her favor and against Defendant for liquidated damages pursuant to 29

U.S.C. § 2617(a)(1)(A)(iii);

       e.      declaratory judgment that Defendant practices toward Plaintiff violate her rights

under the FMLA; and



                                                 12
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 13 of 16 PageID 13




        f.      an order granting such other and further relief as this Court deems just and equitable

under the circumstances of this case.

                                         COUNT V
                                DISABILITY DISCRIMINATION

        96.     Plaintiff re-alleges and adopts the allegations of paragraphs 1 through 50 above as

if fully set forth herein.

        97.     Plaintiff was a qualified individual with a disability.

        98.     Plaintiff was perceived as disabled by Defendants.

        99.     Defendant was Plaintiff’s employer as defined by the ADA-AA.

        100.    Defendant discriminated against Plaintiff because of her disability in violation of the

ADA-AA.

        101.    Defendant discriminated and/or retaliated against Plaintiff because she exercised her

rights under the AD-AA.

        102.    Defendant had actual or constructive knowledge of the discriminatory/retaliatory

conduct of Plaintiff’s supervisors.

        103.    Defendant’s acts and omissions negatively affected one or more terms, conditions

and/or privilege of Plaintiff’s employment.

        104.    Defendant’s     conduct      violated    plaintiff’s      right   to   be   free   from

discrimination/retaliation as guaranteed by the ADA-AA.

        105.    As direct, natural, proximate and foreseeable results of the actions of Defendant,

Plaintiff has suffered injuries for which she is entitled to compensation, including, but not limited to

lost wages and benefits, future pecuniary losses, emotional plain and suffering, inconvenience, mental

anguish, loss of enjoyment of life and other non-pecuniary losses.




                                                   13
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 14 of 16 PageID 14




        106.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant’s, which have cause and continued to cause irreparable harm.

        107.    Defendant’s violation of the ADA-AA were willful.

        108.    Plaintiff is entitled to recover reasonable attorneys’ fees and costs pursuant to 42

U.S.C. § 12205.

        WHEREFORE, Plaintiff respectfully requests that the Court enter a judgment:

        a.       judgment in her favor and against Defendant for violation of the disability

association provisions of the ADA-AA;

        b.      judgment in her favor and against Defendant for damages including lost

earnings, front pay, and/or all actual monetary losses suffered as a result of Defendant’s

conduct;

        c.      judgment in her favor and against Defendant for her reasonable attorney’s fees

and litigation expenses;

        d.      judgment in her favor and against Defendant for punitive damages;

        e.      judgment that Defendant’s practices toward Plaintiff violate Plaintiff’s rights

under the ADA-AA; and

        f.      Issue an order granting such other and further relief as this Court deems just

and equitable under the circumstances of this case.

                                        COUNT VI
                           RETALIATION IN VIOLATION OF THE ADA

        109.    Plaintiff re-alleges and adopts the allegations of paragraphs 1 through 50 above as

if fully set forth herein.

        110.    Plaintiff requested a reasonable accommodation for her disability. This constituted

protected activity under the ADA-AA.

                                                  14
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 15 of 16 PageID 15




        111.    Upon information and belief, Defendant’s conduct, was, in whole or in part, motivated

by Plaintiff’s request for accommodation.

        112.    As a natural, proximate and foreseeable result of Defendant’s actions, Plaintiff has

suffered damages, including but not limited to lost wages and benefits, future pecuniary losses, mental

anguish, loss of dignity, and other intangible injuries.

        113.    The conduct of Defendant’s management was in such reckless disregard of Plaintiff’s

federal statutory rights against retaliation as to entitle Plaintiff’s to recover an award of punitive

damages to punish Defendant and to deter it and others from such conduct in the future.

        114.    The retaliation Plaintiff suffered, in violation of her federal statutory right to be free

from such retaliation, constitutes irreparable harm for which there is no adequate remedy at law.

        115.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

against Defendant.

        WHEREFORE, Plaintiff respectfully requests that the Court enter a judgment:

        a.      Permanently enjoining Defendant, its officers, agents, servants, employees

and all other persons in active concert or participation with it, from violating the provisions

of 42 U.S.C. § 12101, as amended, as to Plaintiff;

        b.      judgment against Defendant for the back pay and benefits to which Plaintiff

would have been entitled but for Defendant’s retaliatory acts;

        c.      judgment against Defendant for compensatory damages;

        d.      judgment against Defendant for punitive damages;

        e.      Plaintiff her costs, including a reasonable attorneys’ fee, pursuant to 42 U.S.C.

§§ 2000e-5(k), 12205 and 12117;

        f.      Plaintiff equitable relief in the form of an additional set-off for any negative



                                                   15
Case 6:20-cv-01558-WWB-EJK Document 1 Filed 08/27/20 Page 16 of 16 PageID 16




tax consequences incurred by Plaintiff as the result of any damage award entered in her favor

in this action; and

        g.      Granting such other and further relief as the Court deems just.

                                      DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury of all issues so triable.

        Dated this 27th day of August, 2020.

                                               Respectfully submitted,

                                               s/Bruce A. Mount
                                               Carlos Leach, Esq.
                                               Fl Bar No. 0540021
                                               Bruce A. Mount, Esq.
                                               FL Bar No. 88754
                                               THE LEACH FIRM, P.A.
                                               631 S. Orlando Ave., Suite 213
                                               Winter Park, Florida 32789
                                               Phone: (407) 574-4999
                                               Facsimile: (833) 423-5864
                                               Email: cleach@theleachfirm.com
                                               Email: bmount@theleachfirm.com
                                               Email: yhernandez@theleachfirm.com

                                               Attorneys for Plaintiffs




                                                  16
